Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No. 7187960, 8721562, 9011349, 9301719, 9408572, 9833150, 9826906, 10052030 and 9848815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with H. JOHN RIZVI on 02/03/2021.

Claim 20 should be amended as follow:
Claim 20 (Currently Amended) A support structure for use in measuring biological parameters in a brain tunnel, said support structure comprising; a head mounted gear,
a microelectronic package mounted on the head mounted gear,
a sensor mounted on the head mounted gear for measuring temperature signals produced on a portion of a skin at an end of the brain tunnel,


a transmitting device of the microelectronic package transmitting a signal to a reporting device, said reporting device being in a field of view of an individual wearing the head mounted gear for viewing by the individual when a signal produced by the sensor reaches a predetermined threshold and the signal is transited by the transmitting device to the reporting device.
Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Stratiotis et al (US 5796341) teaches a head wearable device/glasses comprising a temperature sensor positioned on a head/nose of a patient to measure brain temperature.
The prior art does not teach, disclose and/or fairly suggest a structural element extending from the head wearable device configured to mount the temperature sensor adjacent to a medial comer of an eye above a medial canthal tendon and in a medial third of an upper eyelid at the brain tunnel when the headband is worn by the patient to measure brain tunnel temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791